         Case 8:19-cr-00061-JVS Document 245 Filed 08/24/20 Page 1 of 1 Page ID #:3645

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date     August 24, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                                      Not Present
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:         Present App. Ret.

Michael John Avenatti                              NOT          X       Dean Steward                            NOT                 X



 Proceedings:        [IN CHAMBERS] Minute Order re August 31, 202 Status Conference


                     The Court would like to address the following topics at the upcoming status
conference.

             1. Severance. The Court is considering issuing an order to show cause why it
should not sever and separately try Counts 1 through 10. Such a trial would be far less complex
and presumably much shorter. The relevant discovery would appear to be mostly in the
possession of the defendant, thus reducing the burden to prepare for trial.

                     2. Bond. Further Motion to Revoke Bond.

                     3. Discover. Status of discovery due August 31, 2020.



                                                                                                               :          0

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                  Page 1 of 1
